DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
	Re claims 5 & 14, line 2: delete “comprise” and insert --comprises-- because of singular. 
	(This amendment was not authorized by attorney of record, the examiner found them as minor typo-errors and corrected himself).	
Allowable Subject Matter
2.	Claims 1-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
a gate endcap isolation structure between the first and second semiconductor fins and laterally between and in contact with the first and second gate structures; a gate plug over the gate endcap isolation structure and laterally between the first gate structure and the second gate structure; and a crystalline metal oxide material laterally between and in contact with the gate plug and the first gate structure, and laterally between and in contact with the gate plug and the second gate structure (emphasis added), as in the context of claims 1 & 18, and
a gate endcap isolation structure between the first and second semiconductor fins and laterally between and in contact with the first and second trench contact structures; a trench contact plug over the gate endcap isolation structure and laterally between the first trench contact structure and the second trench contact structure; and a crystalline metal oxide material laterally between and in contact with the trench contact plug and the first trench contact structure, and laterally between and in contact with the trench contact plug and the second trench contact structure (emphasis added), as in the context of claim 10. 
The closest prior arts include Liao et al. (US 2019/0139957, Fig. 8A, directed to self-aligned gate edge trigate and Finfet devices including fins, gate structures and gate edge isolation structure), Hafez et al. (US 2019/0287972, Fig. 8A, directed to dual fin endcap), Guler et al. (US 2020/0098878, Fig. 10A, directed to SAGE architectures with gate all around devices), Tan (US 2020/0212189, Fig. 1B, directed to COAG structure with conductive gate taps), Jeon et al. (US 2008/0099850, Figs. 2 & 15, directed to FinFet including contact plugs around gate structures), Ha et al. (US 2020/0051976, Figs. 1C & 2E, directed to semiconductor device with gate isolation layer), and Min et al. (US 10,128,240, Fig. 2, directed to semiconductor device including contact plugs around gate structure), individually or in combination, do not teach all the above claimed features.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/14/22